Case: 4:19-mj-06165-GJL Doc #: 16 Filed: 09/12/19 1 of 2. PagelD #: 38

® AO 472 (Rev. 3/86) Order of Detention Pending Trial

 

 

UNITED STATES DISTRICT COURT FILED |:

 

 

 

NORTHERN Dishicbuf OHIO.
UNITED STATES OF AMERICA ZOI9SEP 12 PM 2:05
v. ORDER OF DETENTION. —
JAMES P. REARDON Case Number: 4:19M6165 BGR SLBA pilertle Rae
Defendant YOUNGSTOWN

In accordance with the Bai] Reform Act. 18 U.S.C. § 3]42(f), a detention hearing has been held. | conclude that the following facts require the

detention of the defendant pending trial in this case.

Part I—Findings of Fact

CL) (1) The defendant is charged with an offense described in 18 U.S.C. § 3142(f)(1) and has been convicted ofa [[] federal offense [] state

OO

(2)
(3)

(4)

(2)

ep)
(2)

or local offense that would have been a federal offense if a circumstance giving rise to federal jurisdiction had existed that is
LJ acrime of violence as defined in 18 U.S.C. § 3156(a)(4).

(1 an offense for which the maximum sentence is life imprisonment or death.

(J an offense for which a maximum term of imprisonment of ten years or more is prescribed in

 

 

[] a felony that was committed afier the defendant had been convicted of two or more prior federal offenses described in 18 U.S.C.
§ 3142(0 (A)-(C), or comparable state or local offenses.
The offense described in finding (1) was committed while the defendant was on release pending trial for a federal, state or local offense.
A period of not more than five years has elapsed since the ([] date of conviction [(] release of the defendant from imprisonment
for the offense described in finding (1).
Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no condition or combination of conditions will reasonably assure the
safety of (an) other person(s) and the community. | further find that the defendant has not rebutted this presumption.
Alternative Findings (A)
There is probable cause to believe that the defendant has committed an offense
for which a maximum term of imprisonment of ten years or more is prescribed in
under 18 U.S.C. § 924(c).
The defendant has not rebutted the presumption established by finding 1 that no condition or combination of conditions will reasonably assure
the appearance of the defendant as required and the safety of the community.
Alternative Findings (B)
There is a serious risk that the defendant will not appear.
There is a serious risk that the defendant will endanger the safety of another person or the community.

 

 

PRELIMINARY EXAMINATION FINDINGS

At the preliminary examination, Special Agent (“SA”) Thomas Donnelly of the Federal Bureau of Investigation testified that the New
Middletown, Ohio police contacted the FB] on August 16, 2019 regarding an Instagram video posted by user “ira_seamus” on July 11, 2019.
The video depicted Defendant firing a rifle multiple times with audio of gunshots and sound effects of sirens and people screaming added into
the background. SA Donnelly thought Defendant stated “Fuck a life” in the video, but Defendant's friend, Logan Stewart, confirmed it was
actually a german phrase from a video game that meant “] need a radio man/operator.” The video also had a caption that stated “ira_seamus
Police identified the Youngstown Jewish Family Community shooter as Jocal while nationalist Seamus O’Rearedon,” with the location tagged
at the Jewish Community Center (“ICC”). SA Donnelly also testified that police officers executed a search of Defendant’s residence and found
a Neo-Nazi shield Defendant used at the rally, an MP-40 submachine gun (WWII replica) like the one depicted in the video, AR-15 assault
rifle, M-16 rifle from the Vietnam era, M-16 pellet gun, KAR-98 rifle bayonet, and a Hitler Youth knife, in addition 10 other German military
propaganda and IRA (Irish Republican Army) items. After his arrest and being advised of his Miranda rights, Defendant advised police that
he posted the video from the “ira_seamus” Instagram account. Defendant advised that “Seamus” was a Gaelic version of his name, James, and
that he makes videos with friends as satire that often uses racial and violent depictions for humor. Defendant also stated to police that the MP-40
submachine gun and AR-15 located at his residence belonged to him. Based upon SA Donnelly’s testimony of Defendant’s conduct and
admissions, the Court finds that probable cause exists to believe that Defendant committed the alleged offense. Defendant is ordered bound
over to the grand jury.

Part [l—Written Statement of Reasons for Detention

I find that the credible testimony and information submitted at the bearing establishes by | X clear and convincing evidence a prepon-

derance of the evidence that

 
Case: 4:19-mj-06165-GJL Doc #: 16 Filed: 09/12/19 2 of 2. PagelD #: 39

no condition or combination of conditions will reasonably assure the safety of the community if Defendant is released. The Court finds that the
factors of 18 U.S.C, § 3142(g) warrant a finding in favor of detention. The undersigned has reviewed these factors, as well as the testimony and
affidavit of SA Donnelly, the testimony of Defendant’s mother and father, the testimony of Logan Stewart, and the Pretrial Services Report. The
3142(g) factor of the history and characteristics of the defendant show that Defendant in this case has no prior criminal history. However, he
participated in the “Unite the Right” rally in Charlottesville, VA in August of 2017, which turned into a violent riot, where the Defendant carried a
Neo-Nazi shield. obtained an expandable baton, and resisted police authority. The serious nature and circumstances of the instant offense lead the
undersigned to order his detention. According to SA Donnelly. Defendant admitted to federal law enforcement that he posted a video under the
Instagram handle “ira_seamus,” which was tagged ai the JCC in Youngstown, OH. This video depicted Defendant shooting two rounds of
ammunition, saying “| need a radio man/operator™ in German, and with a caption suggesting that Defendant had shot up the JCC. In addition, SA
Donnelly testified that a search of Defendant's residence uncovered the shield from the rally, several firearms, and a Hitler Youth knife, in addition
to other German military propaganda and IRA items. Defendant’s friend, Logan Stewart, testified that around January 2018, he recorded the video
and edited it to add the sound effects of screaming and sirens. Shortly thereafter, Logan testified that Defendant requested the video and he sent
both the edited and unedited versions to Defendant. Logan also testified that he did not create the caption relating to the JCC or to a mass shooting
and that Defendant added the caption when he posted the video on July 11, 2019. The undersigned finds that Defendant poses a serious risk of
danger to the safety of the community if he is released in light of the very serious nature of the offense charged regarding the video, Defendant's
participation in the Charlottesville white supremacist rally as indicated above, and his possession of Nazi memorabilia and weapons.

 

 

Part U1—Directions Regarding Detention
The defendant is committed to the custody ofthe Attorney General or his designated representative for confinement in a corrections facility separate,
to the extent practicable, from persons awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded a
reasonable opportunity for private consultation with defense counsel. On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility shall deliver the defendant to the United States marshal for the purpose of an appearance
in connection with a court proceeding.

9/12/2019

 

Date

 

 

Name and Title of Judicial Officer

*Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 ef seg.); (b) Controlled Substances Import and Export Act (21 U.S.C. §
931 ef seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 955a).
